

115 HR 3950 IH: Judicial Review Improvement Act of 2017
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3950IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mrs. Love (for herself, Mr. Mitchell, Mr. Ratcliffe, Mr. Walker, Mr. Gowdy, Mr. Labrador, Ms. Tenney, Mr. Hill, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo specify the scope of judicial review of certain agency actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Judicial Review Improvement Act of 2017. 2.Scope of judicial review of agency actions (a)In generalNotwithstanding any other provision of law, in any judicial review of an agency action pursuant to chapter 7 of title 5, United States Code, to the extent necessary to decide when presented, the reviewing court shall determine the meaning or applicability of the terms of an agency action and decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions and rules made by an agency. If the reviewing court determines that a statutory or regulatory provision relevant to its decision contains a gap or ambiguity, the court shall not interpret that gap or ambiguity as an implicit delegation to the agency of legislative rulemaking authority and shall not rely on such gap or ambiguity as a justification either for interpreting agency authority expansively or for deferring to the agency’s interpretation on the question of law. Notwithstanding any other provision of law, this Act shall apply in any action for judicial review of agency action authorized under any provision of law. No law may exempt any such civil action from the application of this Act except by specific reference to this Act.
 (b)Agency definedFor purposes of this section, the term agency means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, the Office of the Comptroller of the Currency, the National Credit Union Administration, and the Securities and Exchange Commission.
			